Citation Nr: 0015040	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-47 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  He was stationed in Republic of Vietnam (RVN) 
from January 1971 and January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran currently resides within the 
jurisdiction of the RO located in St. Petersburg, Florida.  

In February 1999, the veteran raised the issue of entitlement 
to unemployability benefits.  This issue has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.


FINDING OF FACT

The claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he incurred PTSD as a 
result of his active duty service in Vietnam, and that he is 
therefore entitled to service connection for this disorder.  
He states that his PTSD is attributable to exposure to 
certain traumatic events while stationed in the RVN.  A 
review of his DD 214 reflects that his job title was military 
police.  There are no awards or commendations indicating that 
he was involved in combat.  In a PTSD questionnaire, received 
in August 1995, he stated that he was assigned to the 8th 
Military Police Group, CI (Customs), Det. B and was stationed 
at Cam Rahn Bay.  Major duties were reported as investigating 
narcotic trafficking, war crimes, and customs.  He indicated 
that his stressors include the death of a comrade who was 
shot in April 1971 at Cam Rahn Bay.  Other stressors include 
confiscating ears (apparently taken from the enemy) from 
American soldiers, investigating atrocities committed by 
American soldiers on an orphanage, and coming under enemy 
mortar and rocket fire at a terminal in Cam Rahn Bay.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), the VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be (1)  
a medical diagnosis of a current disability; (2)  medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3)  
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Further, in determining whether a 
claim is well grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

A review of the record reflects that the veteran was assigned 
to the 8th Military Police Group, CI (Customs), Det. B and 
was stationed at Cam Rahn Bay.  The service medical records 
are devoid of complaints or treatment for psychiatric 
problems.  A private medical opinion dated in August 1995 
reflects that a diagnosis of PTSD was made, and that the 
physician attributed this condition to the veteran's period 
of service in Vietnam.  The report of a September 1995 VA 
psychiatric examination also contained a diagnosis of PTSD. 

The service administrative records do not demonstrate that he 
was awarded military citations, which would establish a 
presumption that he "engaged in combat with the enemy." 

In response to a request by the RO, U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
available U.S. Army records listed attacks at Cam Ranh Bay 
(one of the main base area locations of the 8th Military 
Police Group (MP Gp), Criminal Investigation (CI)) for the 
dates provided.  It was also noted that available records 
listed the mission of the 18th MP Brigade (Bde), the higher 
headquarters of the 8th MP Gp (CI), as providing direct 
support of combat operations, prisoner of war escort, 
physical security, discipline, law and order, criminal 
investigation, traffic control, and confinement of U.S. 
Prisoners.  

To summarize, the veteran has claimed inservice stressors 
during his service in Vietnam caused his PTSD.  The current 
medical records contain a diagnosis of PTSD based on these 
stressors.  Accordingly, the Board finds that the claim for 
PTSD is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  

REMAND

The Board has determined that the veteran's claim for service 
connection for PTSD is well grounded.  Once it has been 
determined that a claim is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.

In West v. Brown, 7 Vet. App. 70 (1994), the Court of Appeals 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

One of the primary stressors listed by the veteran was the 
death his partner, "[redacted]," who was killed by an American 
serviceman in April 1971 at the Replacement Center in airport 
in Cam Ranh Bay.  The veteran then shot the perpetrator.  The 
veteran was unable to furnish [redacted] last name.  In response 
to a request by the RO, USASCRUR in April 1998 indicated that 
the U. S. Army Crime Center was unable to verify the incident 
involving "[redacted]" and indicated that the Morning Reports 
could be used to verify daily personnel actions such as 
wounded in action, killed in action, missing in action, or 
transfers.  The Board finds that an attempt should be made to 
review the pertinent reports. 

The veteran also stated that the Air Force Base at Cam Ranh 
Bay came under several enemy attacks.  USASCRUR in April 1998 
confirmed enemy attacks on Cam Ranh Bay for the dates 
furnished by the RO.  According the Board is satisfied that 
these stressors are verified.  

In response to the RO the veteran submitted the contents of 
E-Mails reportedly sent to the veteran from fellow servicemen 
which were typed by the veteran, to include the statement 
from T. J. F. who served with the veteran.  The RO requested 
this information directly from Mr. F., who did not respond.  
In view of the method utilized in submitting this evidence, 
the Board does not place significant probative value on this 
evidence.  

The veteran in a June 1998 statement indicated that he was 
receiving treatment for his PTSD a VA facility.  The Board is 
of the opinion that these records should be obtained.

According, the case is REMANDED to the RO for the following 
development:

1.  The RO should again request the 
veteran confirm the approximate month and 
year of "[redacted] death.  He should be 
informed that such evidence may be 
critical in establishing his claim.  He 
should be informed that any buddy 
statements submitted on his behalf should 
signed.

2.  It is requested that the RO obtain 
copies of all current treatment records 
from the VA facility in Orlando, Florida. 

3.  If pertinent information is received 
regarding the claimed stressors, the RO 
should take the appropriate actions to 
verify the claimed stressors, to include 
contacting the USASCRUR and obtaining 
copies of any reports of investigations 
conducted by the appropriate 
investigative authority  

4.  The RO should also contact the 
National Personnel Records Center in 
order to obtain Morning Reports, DA Form 
1, from March, April, and May 1971 or as 
verified by the veteran in order to 
confirm the death of "[redacted]".  

5.  VA examinations should be performed 
by a psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that only a 
stressor(s) which has been verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  The 
examiners are to be in informed that the 
enemy attacks at Cam Ranh Bay have been 
verified. 

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
psychiatric examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

6.  When the requested development is 
fully completed, the RO should 
readjudicate the veteran's claim.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless he is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



